Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Pamela Michelle Bounds (State Bar No. 070325) has complied with the condition for reinstatement following her suspension by this Court, see In the Matter of Bounds, 294 Ga. 724, 724-725 (755 SE2d 745) (2014) (per curiam) (conditioning Bounds’s reinstatement to inactive status in Georgia on her reinstatement in Florida), it is hereby ordered that Pamela Michelle Bounds be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.